Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered January 31, 2000, convicting him of rob*426bery in the second degree, sexual abuse in the first degree (two counts), and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the conduct of the police was justified at its inception and reasonably related in scope to the circumstances (see, People v De Bour, 40 NY2d 210, 223; People v Hollman, 79 NY2d 181).
The defendant’s behavior, coupled with the information available to the police at the time, justified the police detaining him for approximately six to seven minutes to await the arrival of the complainant (see, People v Hicks, 68 NY2d 234; People v Byrd, 163 AD2d 407; People v Williams, 150 AD2d 410). The complainant’s unequivocal on-the-scene identification of the defendant gave the police probable cause to arrest him (see, People v Talley, 256 AD2d 600; People v Williams, supra). Accordingly, the identification testimony was properly found admissible.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Friedmann, J. P., Smith, Adams and Townes, JJ., concur.